United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 20-1880
                    ___________________________

                              Gregory Bartunek

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

                 Hall County, Nebraska; Todd Bahensky

                  lllllllllllllllllllllDefendants - Appellees

                United States of America; Unknown Person

                         lllllllllllllllllllllDefendants
                                 ____________

                 Appeal from United States District Court
                   for the District of Nebraska - Omaha
                               ____________

                       Submitted: October 30, 2020
                        Filed: November 4, 2020
                              [Unpublished]
                             ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.
       Gregory Bartunek appeals the district court’s1 denial of appointed counsel and
adverse grant of summary judgment in his pro se 42 U.S.C. § 1983 action. Initially,
after careful review, we conclude that the district court did not abuse its discretion in
denying Bartunek’s request for appointed counsel after considering the relevant
factors. See Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013).

       Further, having reviewed the record de novo, we conclude that the district court
properly granted summary judgment to defendants. See Stearns v. Inmate Servs.
Corp., 957 F.3d 902, 906 (8th Cir. 2020) (standard of review). Specifically, as to the
conditions-of-confinement claims while Bartunek was a pretrial detainee, we agree
with the district court that the undisputed evidence demonstrated the prison
temperature and sleeping arrangements were not punitive. See id. at 906-08
(discussing the relevant standards); Ferguson v. Cape Girardeau Cty., 88 F.3d 647,
650 (8th Cir. 1996); Green v. Baron, 879 F.2d 305, 309-10 (8th Cir. 1989). We also
agree that the lockdown served a legitimate governmental purpose of maintaining the
ongoing safety and order in the facility. See Bell v. Wolfish, 441 U.S. 520, 544-48
(1979). As to the medical deliberate-indifference claims, we agree that Bartunek
failed to demonstrate defendant Todd Bahensky was deliberately indifferent to his
serious medical needs, for the reasons the district court explained. See Johnson v.
Leonard, 929 F.3d 569, 575 (8th Cir. 2019). Furthermore, we conclude Bartunek’s
First Amendment free-exercise claim failed because he failed to demonstrate that his
religious practice was substantially burdened, or that he took advantage of alternative
means of exercising his religion. See Patel v. U.S. Bureau of Prisons, 515 F.3d 807,
813-15 (8th Cir. 2008). Because Bartunek failed to demonstrate any constitutional
violation, the district court properly dismissed the official-capacity claims against
Bahensky and the claims against the county. See Whitney v. City of St. Louis, 887
F.3d 857, 860-61 (8th Cir. 2018).


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                          -2-
       Accordingly, the judgment of the district court is affirmed. See 8th Cir. R.
47B.
                       ______________________________




                                        -3-